THE THIRTEENTH COURT OF APPEALS

                                   13-13-00396-CV


                    TEXAS DEPARTMENT OF PUBLIC SAFETY
                                      v.
                          MICHAEL L. BERNOUDY JR.


                                  On Appeal from the
                     201st District Court of Travis County, Texas
                        Trial Cause No. D-1-GN-10-001589


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDER a judgment of

dismissal. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

July 17, 2014